DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filled on 03/09/2022 has been entered. 
Claims 5,8-9 are amended.
Claims 6-7 are cancelled.
Claim 10 is added. 
Response to Arguments
Applicant arguments filled on 03/09/2022 have been fully considered and but are moot in view of the new ground of rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5,8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onggosanusi to (US20180287757) further in view of HUAWEI ET AL: "Remaining issues on non-codebook based UL transmission", 3GPP DRAFT; R1-1803273, 3RD GENERATION PARTNERSHIP PROJECT (8GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS, RAN WGi1, no. Athens, Greece; 20180226 - 20180302 26 February 2018 from IDS and further in view of Chen to (US20170105240)

Regarding claims 5, 8 Onggosanusi teaches terminal comprising: a processor that identifies a resource for a Channel State Information-Reference Signal (CSI-RS);([0170] discloses the UE decodes the DCI, the UE can proceed by receiving and measuring the CSI-RS (step 1003) wherein the CSI-RS is received in a same downlink slot as the DCI) ) and a transmitter that transmits a Sounding Reference Signal (SRS) ([0008] discloses transmitting the SRS. The SRS corresponds to a higher-layer configured SRS resource and a number of configured SRS resources is more than one)  by using a precoder based on the resource that was last transmitted([0170] discloses The configured NZP CSI-RS resource is measured to calculate the precoder used for the SRS, which is later transmitted (step 1004)

Onggosanusi does not explicitly teach wherein the resource is defined by a slot "n-n.sub.ref," and wherein: "n" is a reference timing, and "n.sub.ref" is a minimum value greater than or equal to a threshold, such that the slot "n-n.sub.ref" corresponds to a valid downlink slot, information regarding the threshold is notified to the terminal by higher layer signaling

However, "Remaining issues on non-codebook based UL transmission", teaches wherein the resource is defined by a slot "n-n.sub.ref," and wherein: "n" is a reference timing, and "n.sub.ref" is a minimum value greater than or equal to a threshold, such that the slot "n-n.sub.ref"(page 1, section 1 and page 4 section 3, discloses that the SRS is transmitted X symbols after the corresponding CSI-RS resource and that a minimum gap of 42 OFDM symbols is required)
Further, Chen teaches information regarding the threshold is notified to the terminal by higher layer signaling([0054] Discloses the base station 1 may inform the threshold to each of the terminal devices 2 by, for example, RRC (Radio Resource Control) signaling)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Onggosanusi include wherein the resource is defined by a slot "n-n.sub.ref," and wherein: "n" is a reference timing, and "Remaining issues on non-codebook based UL transmission", and Chen. This modification would benefit the system as a design choice. 
Regarding claim 9, Onggosanusi teaches base station comprising: a transmitter that transmits a Channel State Information-Reference Signal (CSI-RS) to a terminal;( [00176] discloses The BS then proceeds with transmitting the configuration information, the DCI via a downlink (DL) channel, and the CSI-RS to UE-k (step 1102). The CSI-RS is transmitted in a same downlink slot as the DCI and corresponds to a higher-layer configured non-zero-power (NZP) CSI-RS resource)  and a receiver that receives a Sounding Reference Signal (SRS) transmitted from the terminal ([0008] discloses transmitting the SRS. The SRS corresponds to a higher-layer configured SRS resource and a number of configured SRS resources is more than one) by using a precoder based on a resource of the CSI-RS that was last transmitted([0170] discloses The configured NZP CSI-RS resource is measured to calculate the precoder used for the SRS, which is later transmitted (step 1004)
Onggosanusi does not explicitly teach wherein the resource is defined by a slot "n-n.sub.ref," and wherein: "n" is a reference timing, and "n.sub.ref" is a minimum value 
However, "Remaining issues on non-codebook based UL transmission", teaches wherein the resource is defined by a slot "n-n.sub.ref," and wherein: "n" is a reference timing, and "n.sub.ref" is a minimum value greater than or equal to a threshold, such that the slot "n-n.sub.ref"(page 1, section 1 and page 4 section 3, discloses that the SRS is transmitted X symbols after the corresponding CSI-RS resource and that a minimum gap of 42 OFDM symbols is required)

Further, Chen teaches information regarding the threshold is notified to the terminal by higher layer signaling([0054] Discloses the base station 1 may inform the threshold to each of the terminal devices 2 by, for example, RRC (Radio Resource Control) signaling)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Onggosanusi include wherein the resource is defined by a slot "n-n.sub.ref," and wherein: "n" is a reference timing, and "n.sub.ref" is a minimum value greater than or equal to a threshold, such that the slot "n-n.sub.ref" corresponds to a valid downlink slot, information regarding the threshold is notified to the terminal by higher layer signaling, as suggested by "Remaining issues on non-codebook based UL transmission", and Chen. This modification would benefit the system as a design choice.

Regarding claim 10, Onggosanusi teaches terminal comprising: a processor that identifies a resource for a Channel State Information-Reference Signal (CSI-RS);([0170] discloses the UE decodes the DCI, the UE can proceed by receiving and measuring the CSI-RS (step 1003) wherein the CSI-RS is received in a same downlink slot as the DCI) ) and a transmitter that transmits a Sounding Reference Signal (SRS) ([0008] discloses transmitting the SRS. The SRS corresponds to a higher-layer configured SRS resource and a number of configured SRS resources is more than one)  by using a precoder based on the resource that was last transmitted([0170] discloses The configured NZP CSI-RS resource is measured to calculate the precoder used for the SRS, which is later transmitted (step 1004) a base station comprising: a transmitter of the base station that transmits the CSI-RS to the terminal;([0105] discloses For 5G NR, SRS resource is defined as a set of SRS port(s) mapped to a set of REs within a frequency span/a time duration which can be measured at least to derive a CSI. Multiple SRS resources can be configured to UE for supporting beam management and multiple beamformed SRS based operations, where each SRS resource can have different number of SRS ports) and a receiver that receives the SRS transmitted from the terminal by using the precoder based on the resource of the CSI-RS that was last transmitted(UEs 111-116 receive Channel State Information Reference Signal (CSI-RS) and transmit Sounding Reference Signal (SRS))


Onggosanusi does not explicitly teach wherein the resource is defined by a slot "n-n.sub.ref," and wherein: "n" is a reference timing, and "n.sub.ref" is a minimum value greater than or equal to a threshold, such that the slot "n-n.sub.ref" corresponds to a 

However, "Remaining issues on non-codebook based UL transmission", teaches wherein the resource is defined by a slot "n-n.sub.ref," and wherein: "n" is a reference timing, and "n.sub.ref" is a minimum value greater than or equal to a threshold, such that the slot "n-n.sub.ref"(page 1, section 1 and page 4 section 3, discloses that the SRS is transmitted X symbols after the corresponding CSI-RS resource and that a minimum gap of 42 OFDM symbols is required)
Further, Chen teaches information regarding the threshold is notified to the terminal by higher layer signaling([0054] Discloses the base station 1 may inform the threshold to each of the terminal devices 2 by, for example, RRC (Radio Resource Control) signaling)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Onggosanusi include wherein the resource is defined by a slot "n-n.sub.ref," and wherein: "n" is a reference timing, and "n.sub.ref" is a minimum value greater than or equal to a threshold, such that the slot "n-n.sub.ref" corresponds to a valid downlink slot, information regarding the threshold is notified to the terminal by higher layer signaling, as suggested by "Remaining issues on non-codebook based UL transmission", and Chen. This modification would benefit the system as a design choice. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461